Citation Nr: 1122839	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from March 1957 to March 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.

In January 2010, the Board promulgated a decision upholding the denial of the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2010 Order, the Court, pursuant to a joint motion, vacated the Board's January 2010 decision in this case and remanded the matter for compliance with the instructions of the joint motion.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, as detailed below, the Board finds that further development is required in order to comply with the duty to assist, as well as the instructions of the joint motion which was the basis for the Court's December 2010 Order in this case.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  
The Veteran essentially contends that he developed bilateral hearing loss and tinnitus due to in-service acoustic trauma from his exposure to jet engine and aircraft noise without the use of ear protection while serving as an aircraft radio repairman.  His DD Form 214 shows that his military occupational specialty was an A/C (aircraft) radio repairman.  

In denying the claim in January 2010, the Board noted, in part, that the May 2005 VA audio examination showed a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, the Board also found that the record was negative for complaints, treatment, or diagnoses of bilateral hearing loss during his active military service.  In this regard, it was noted that the Veteran's July 1959 Flight Physical Report and February 1961 Separation Examination Report indicated that hearing was within normal limits.  The Board also found that there was no evidence of hearing loss or tinnitus until years after service, and that the May 2005 VA examiner opined that the Veteran's bilateral hearing loss was "not related to acoustic trauma incurred in military service."  The examiner based his opinion on the lack of complaints, treatment, and/or diagnoses of bilateral hearing loss in-service, and the many years between service and his current complaints of hearing loss, specifically stating that hearing loss "occurs at the time of [noise] exposure, not after [the] noise has ceased."

The joint motion criticized the Board's decision, in part, based upon the examiner's statement that hearing loss "occurs at the time of [noise] exposure, not after [the] noise has ceased."  Specifically, the joint motion noted that the Veteran's 1957 entrance examination used the whisper/spoken voice test, so his hearing thresholds at entry were not known.  The joint motion also noted that at his July 1959 Flight Physical Report, the Veteran's hearing thresholds for 2000 and 4000 were 0 and 20 on the right, and 5 and 10 on the left.  At separation in February 1961, the thresholds at 2000 and 4000 were -5 and 0 on the right, and 0 and 5 on the left.  The joint motion contended that while certainly the thresholds improved at separation, the fact that they were higher in 1959 was evidence that during service they were elevated for an unknown reasons; i.e., there was a possibility of worsening hearing during service due to noise exposure based on these findings that were not addressed by the examiner or the Board.

The Board acknowledges that the changes in audiological findings from 1959 to 1961 that were noted by the joint motion are accurate.  Further, neither the Board nor the May 2005 VA examiner specifically addressed these changes below.  However, whether these changes indicate that a chronic hearing loss disability was incurred during service is the type of question that requires competent medical evidence to answer.  Consequently, the Board concludes this case must be remanded for a new medical examination in order to address this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The joint motion also criticized the Board's January 2010 decision for not addressing the credibility of the Veteran's statement that he had hearing loss and tinnitus while on active duty in accord with Jandreau, supra.  However, as a remand is required for an examination to address the aforementioned in-service audiological findings, the Board finds that an initial determination regarding the credibility of these statements should be made below.

The Board further observes that it found in the January 2010 decision that the Veteran was not apprised of the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Board found that there was no prejudice to the Veteran in proceeding with a decision on his appellate claims with this deficiency, and nothing in the joint motion appears to refute that determination.  Nevertheless, as a remand is already required in this case the Board finds that he should be provided with such notification.

Finally, the Board finds that any outstanding medical records regarding the Veteran's hearing loss and tinnitus should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his hearing loss and tinnitus since May 2005.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his hearing loss and/or tinnitus were incurred in or otherwise the result of his active service, to include noise exposure from his duties as an A/C (aircraft) radio repairman.  In making this determination, the examiner must address the change in audio thresholds from 1959 to 1961 to include whether the higher thresholds in 1959 was evidence of a chronic noise-induced hearing loss.

A complete rationale in support of this decision must be provided, to include if the examiner indicates an opinion cannot be provided without resorting to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of the credibility of the Veteran's statements regarding in-service hearing loss and tinnitus.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the February 2006 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



